DETAILED ACTION
Claims 1-22 are pending. Claims dated 11/11/2021 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection to the claims: Applicant has provided amendments to claims 2, 3, 4, 11, 12, and 20. The objections regarding to these claims no longer apply and have been withdrawn.

Regarding the rejections under 35 U.S.C. § 112(b): Applicant has provided amendments to claims 2 and 12. The rejections regarding to these claims no longer apply and have been withdrawn.

Regarding the prior art rejections under 35 U.S.C. § 103: Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding amended claim 1, the applicant states: 
“Russell, however, does not disclose or suggest any second vehicle positioned at a specific distance or orientation relative to a first vehicle, or any second vehicle being at a vertex of a planar polygon formation. Russell for example at paragraph [0056] discloses that the positions of vehicles in a platoon may be positions in an order of a line of vehicles following a lead vehicle.” (pg. 13 in remarks)
“Applicant submits Russell does not disclose or suggest that the cited platoons of vehicles could adopt formations other than lines.” (pg. 13 in remarks)
As in the first action, Examiner has pointed out that Russell does disclose at least one following/second vehicle positioned at a specific distance relative to a first vehicle by transmitting a geometric Russell [0053] “the PME 120 then sends an invitation and/or configuration message 540 to those vehicles accepted into the platoon. This message may comprise common instructions for all accepted vehicles, and can be transmitted in a broadcast or multicast; or alternatively, individual configuration messages may be sent to each accepted vehicle, and can include individual instructions concerning the respective configuration of the vehicle and the vehicle's location in the platoon.”)

“Applicant submits Russell does not disclose or suggest any platoon adopting more 
complex polygonal formations, nor to generate a geometric configuration that would specify such a formation, nor to define positions of vehicles relative to each other using a distance and an angle to adopt such a formation. Applicant submits thereby at least the clarified claim features (1)-(4) are not met by Russell.” (pg. 13 of remarks)

Examiner points out that the amended claims do not require the prior art to disclose any platoon adopting more “complex polygonal formations” other than a linear formation. Regarding the feature/limitation “adopting formations”, applicant has amended claim 1 to state:
“A method performed in a system comprising a first vehicle and a second vehicle…
determining, by the first vehicle, a formation formed by vehicles to perform a transport operation, the formation forming a planar polygon, the vehicles being arranged on vertices of the planar polygon.”
The claim, as amended, indicates that the system comprises 2 vehicles (a first and a second vehicle). Since a formation is formed by the vehicles being arranged on vertices of the planar polygon, it is clear when using the first vehicle and second vehicle as vertices, there exists 2 vertices in the planar polygon. 
at most only 2 vertices (“the vehicles” referring to the first vehicle and second vehicle), the claim language “a formation formed by vehicles” does not require more than 2 vehicles, and the only possible planar polygon with 2 vertices is a digon (see Fig. 1).

    PNG
    media_image1.png
    222
    261
    media_image1.png
    Greyscale

Fig. 1 planar polygon with 2 vertices: digon; Source: Wikipedia
Depicted in Fig. 1, the only possible planar polygon formation with 2 vertices is a linear formation which applicant has also pointed out that Russell teaches (pg. 13 of remarks: “Russell for example at paragraph [0056] discloses that the positions of vehicles in a platoon may be positions in an order of a line of vehicles following a lead vehicle”)

Applicant submits that “the outstanding rejections cites Kallenbach as the secondary reference, and specifically based on the recognition that Russell did not disclose or suggest orientations of one or more vehicles are required to adapt relative to the first vehicle.
Applicant submits no disclosures in Kallenbach cure the above-noted deficiencies in Russell, as Kallenbach also does not disclose or suggest the above-noted clarified claim features (1)-(4).” (pg. 13 of remarks)
Examiner disagrees, and submits that the prior art disclosed, in combination, teaches all of these features:
Examiner submits that Russell teaches (1) as mentioned in the above remark because the claimed planar polygon formation can be a linear formation in the case of a system with just a first vehicle and second vehicle.
0053].
Regarding (3), Examiner agrees that Russell does not explicitly teach orientation, but in the first action, Kallenbach was used to teach in orientation the second vehicle is required to adopt relative to the first vehicle ([0051] “the platooning control unit 20 in the relevant vehicle Fi transmits… or outputs to the communication system…with the result that an instruction to change the orientation may be transmitted to another vehicle Fi in the platoon 100.”; [0039] “actual transverse offset and the actual longitudinal offset are indicated with regard to the first vehicle”)
Regarding (4), in the first action, Russell taught that the first and second vehicles perform a transport operation in a synchronized manner once the second vehicle has adopted the position ([0019] “platooning groups or links together a plurality of vehicles, which may communicate with each other to form a physical convoy that may, for example, drive closer together by synchronizing speed, acceleration, and braking; or drive at a constant speed.”).
For at least these reasons, examiner submits that clarified claimed features (1)-(4) are met by the applied art (see section 35 U.S.C. § 103).

“Applicant submits Kallenbach also does not disclose or suggest defining vehicles at vertices of a planar polygon, and Kallenbach also thereby does not disclose or suggest the above-noted clarified claim features (1)-(4).” (pg. 14 of remarks)
As mentioned above, regarding “the vehicles”, only 2 vehicles are explicitly claimed in the system. No further limitations regarding a more complex planar polygon formation using additional vehicles other than the first vehicle and second vehicle is claimed, and the formation claimed can be a linear formation. Examiner submits that “a formation formed by vehicles” must be clarified to include using at least 3 vehicles for more complex planar polygon formations (i.e. triangular formation) to even be possible.


Regarding new claim 21: 
A new ground(s) of rejection is made in claim 21 in view Russell, Kallenbach, and Switkes due to newly introduced limitation(s). No new matter has been introduced.
Applicant has narrowed the scope of “the second information” to state”:
“…the second information indicating at least one of an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation…”
And for this/these reason(s), requiring a new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6, 10, 11-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 20200396782 A1), in view of Kallenbach et al. (US 20200250991 A1), and herein after will be referred to as Russell and Kallenbach respectively.

Regarding claim 1, Russell teaches a method performed in a system comprising a first and a second vehicle ([0023] “accordingly, the following examples provide a communication system and method providing an interworking function between different entities (e.g., platoon entities); “in the context of an intelligent system comprising groups of automated, autonomous or semi-autonomous entities”; “FIG. 1, which schematically depicts a scenario in which one or more platoons of vehicles may be configured and controlled”),
the method comprising: determining, by the first vehicle, (PME 120; [0029] “platoons may be controlled by platoon management entities (PMEs), which determine and transmit platoon control and management messages to other entities within and outside the managed platoon” [0030] “the PME may instead be resident in a vehicle of the platoon, for example the lead vehicle”),
a formation formed by vehicles to perform a transport operation, the formation forming a planar polygon, the vehicles being arranged on vertices of the planar polygon ([0056] a lead or primary vehicle is known and may establish itself at the head of the platoon, i.e., the front of the line of vehicles that constitute the platoon. The other vehicles will fall in to order, if an order was received or indicated by the platoon configuration or by some other determination);
The examiner understands that the positions of vehicles in a platoon may be positions in an order of a line of vehicles following a lead vehicle which is interpreted as a linear formation (see response to arguments for reasons). 
Fig. 7 PME 120 generates configuration information 540);
transmitting, by the first vehicle, the geometric configuration information ([0053] “the PME 120 then sends an invitation and/or configuration message 540 to those vehicles accepted into the platoon. This message may comprise common instructions for all accepted vehicles, and can be transmitted in a broadcast or multicast; or alternatively, individual configuration messages may be sent to each accepted vehicle, and can include individual instructions concerning the respective configuration of the vehicle and the vehicle's location in the platoon.”)
wherein the geometric configuration information includes first information regarding a distance 0061] “this may be an absolute position, or a relative position offset from the location of the PME”); 
	receiving, by the second vehicle, the geometric configuration information, the vehicles including at least the first vehicle and the second vehicle (Fig. 7 Interworking unit 190 and vehicles 1..n receive the geometric configuration information 540 from the system that was sent out by the PME 120);
adopting, by the second vehicle, a position relative to the first vehicle ([0055] “each vehicle receiving and accepting a configuration message would then configure itself accordingly, for example moving to its designated position in the platoon”),
the position of the second vehicle being defined by the distance 0048] “platoon configuration parameters”);
the second vehicle participating in a transport operation in combination with the first vehicle, the distance 0055] “each vehicle receiving and accepting a configuration message would then configure itself accordingly, for example moving to its designated position in the platoon”);
and performing, by the first vehicle the second vehicle, a transport operation in a synchronised manner once the second vehicle has adopted the position ([0019] “platooning groups or links together a plurality of vehicles, which may communicate with each other to form a physical convoy that may, for 
Russell does not explicitly teach orientation the second vehicle is required to adopt relative to the first vehicle.
However, Kallenbach teaches orientation the second vehicle is required to adopt relative to the first vehicle and for the second vehicle to adopt the orientation ([0051] “the platooning control unit 20 in the relevant vehicle Fi transmits… or outputs to the communication system…with the result that an instruction to change the orientation may be transmitted to another vehicle Fi in the platoon 100.”; [0039] “actual transverse offset and the actual longitudinal offset are indicated with regard to the first vehicle”; Fig. 1 example of adopted orientation with a first and second vehicle)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell to incorporate Kallenbach to have the geometric configuration information include orientation the second vehicle is required to adopt relative to the first vehicle and for the second vehicle to adopt the orientation because doing so would allow one to help “adequately control the own vehicle in order to ensure a safe and a fuel-efficient as possible operation [Kallenbach 0004]” and find a “specific arrangement or orientation of the vehicles with respect to one another [Kallenbach 0020]”.

Regarding claim 2, Russell, as modified (see rejection of claim 1) teaches the method as claimed in Claim 1.
Russell teaches wherein the second vehicle, based upon the geometric configuration information ([0073] “on the occurrence of a triggering event 760…. in some instances, the interworking vehicle 190 may collect some or all of the required data during normal operation of the platoon, as it relays/interworks messages between different platoon entities, and may not need to request some or all of the measurements required. For example, signal strength and signal quality, current speed, acceleration, location etc. may be periodically exchanged between the vehicles”)
0074] “the interworking vehicle 190 then compiles a measurement report in accordance with its configuration and transmits it to the PME”; [0073] “the vehicles provide their sensor readings and other data by response (responses 770)”; [0036] “the interworking capabilities included in the registration message may include…an indication whether the interworking unit 190 is currently providing the interworking function and/or its geographic location”);
and wherein the first vehicle assigns the second vehicle to the location based on the returned second information ([0074] “the PME 120 may then determine whether to reconfigure the platoon, for example assigning new configuration parameters to one, some, or all members of the platoon. If a reconfiguration is determined, the reconfiguration instructions may then be broadcast, multicast, or sent directly to each vehicle in the platoon (reconfiguration message 780). [0053] This message may comprise common instructions for all accepted vehicles, and can be transmitted in a broadcast or multicast; or alternatively, individual configuration messages may be sent to each accepted vehicle, and can include individual instructions concerning the respective configuration of the vehicle and the vehicle's location in the platoon).

Regarding claim 3, Russell, as modified, teaches the method as claimed in Claim 1.
Russell teaches wherein the second vehicle, based upon the geometric configuration information, assigns itself to a location identified in the geometric configuration information ([0055] “each vehicle receiving and accepting a configuration message would then configure itself accordingly, for example moving to its designated position in the platoon” The examiner understands that by having the vehicle accept the configuration message, it assigns itself to the location, as mentioned “moving to its designated position”),
based on at least one of: a distance of the second vehicle to the location, an amount of energy available to the second vehicle or an estimated amount of energy required for the transport operation ( [0056] “the interworking vehicle 190 may be required to occupy a specific position to ensure reliable The examiner understands the second vehicle must know how far away (distance away) the specified location is to position itself. Therefore, it is understood that the second vehicle takes up a position based on a distance to the location (with respect to its location as it must know how far away the location is).

Regarding claim 6, Russell, as modified teaches the method as claimed in Claim 1.
Russell teaches wherein at least one of the first vehicle or the second vehicle participating in the transport operation includes a sensor or sensors for sensing one or more environmental conditions ([0033] “the processing unit in the vehicle includes interfaces for various sensors and monitoring systems in the vehicle, including radar, sonar, and/or lidar systems 322”)
	and a transmit function for communicating a sensed environmental condition to other vehicles participating in the transport operation ([0073] “The vehicles provide their sensor readings and other data by response (responses 770). For example, signal strength and signal quality, current speed, acceleration, location etc. may be periodically exchanged between the vehicles in the course of the platoon's activities. In some implementations, measurements may also be collected from vehicles within communications range of the interworking vehicle 190 that are not members of the platoon, as this information may be pertinent to a decision to reorder the platoon.”)

Regarding claim 10, Russell in view of Kallenbach teaches the method as claimed in 1.
Russell teaches wherein a vehicle participating in the transport operation ([0078] interworking vehicle 190) 
selects another vehicle participating in the transport operation as a reference vehicle ([0078] “it may send a final departure message to the PME 102 and/or the other vehicles (updates message 825). This response may include other information, such as reconfiguration instructions in view of the departure of the interworking vehicle 190, cessation of interworking functions, or information about new interworking The examiner understands that by having the interworking vehicle send a message to another vehicle (new interworking vehicle) to join with reconfiguration instructions, that new interworking vehicle is selected to join the platoon. The new interworking vehicle is treated as a reference vehicle as it must occupy a specific position in the platoon with respect to other vehicles in the platoon. 
for maintaining a formation indicated by the geometric configuration information ([0048] platoon configuration parameters; [0078] reconfiguration instructions in view of the departure of the interworking vehicle 190)
wherein the another vehicle is selected based on information received from other vehicles participating in the transport operation ([0078] information received is from interworking vehicle).

Regarding claim 11, Russell teaches a system comprising a first vehicle (PME 120) configured to:
determine a formation formed by vehicles to perform a transport operation, the formation forming a planar polygon, the vehicles being arranged on vertices of the planar polygon ([0056] a lead or primary vehicle is known and may establish itself at the head of the platoon, i.e., the front of the line of vehicles that constitute the platoon. The other vehicles will fall in to order, if an order was received or indicated by the platoon configuration or by some other determination);
The examiner understands that the positions of vehicles in a platoon may be positions in an order of a line of vehicles following a lead vehicle which is interpreted as a linear formation (see response to arguments for reasons). 
transmit geometric configuration information ([0053] “the PME 120 then sends an invitation and/or configuration message 540 to those vehicles accepted into the platoon. This message may comprise common instructions for all accepted vehicles, and can be transmitted in a broadcast or multicast; or alternatively, individual configuration messages may be sent to each accepted vehicle, and can include individual instructions concerning the respective configuration of the vehicle and the vehicle's location in the platoon.”)
0061] “this may be an absolute position, or a relative position offset from the location of the PME”); 
	and a second vehicle configured to, receive the geometric configuration information, the vehicles including at least the first vehicle and the second vehicle (Fig. 7 Interworking unit 190 and vehicles 1..n receive the geometric configuration information 540 from the system that was sent out by the PME 120);
adopt a position relative to the first vehicle ([0055] “each vehicle receiving and accepting a configuration message would then configure itself accordingly, for example moving to its designated position in the platoon”),
the position of the second vehicle being defined by the distance 0048] “platoon configuration parameters”);
the second vehicle participating in a transport operation in combination with the first vehicle, the distance 0055] “each vehicle receiving and accepting a configuration message would then configure itself accordingly, for example moving to its designated position in the platoon”);
wherein the first vehicle the second vehicle are configured to perform a transport operation in a synchronised manner once the second vehicle has adopted the position ([0019] “platooning groups or links together a plurality of vehicles, which may communicate with each other to form a physical convoy that may, for example, drive closer together by synchronizing speed, acceleration, and braking; or drive at a constant speed.”).
Russell does not explicitly teach orientation the second vehicle is required to adopt relative to the first vehicle.
However, Kallenbach teaches orientation the second vehicle is required to adopt relative to the first vehicle and for the second vehicle to adopt the orientation ([0051] “the platooning control unit 20 in the relevant vehicle Fi transmits… or outputs to the communication system…with the result that an instruction to change the orientation may be transmitted to another vehicle Fi in the platoon 100.”; [0039] with regard to the first vehicle”; Fig. 1 example of adopted orientation with a first and second vehicle)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell to incorporate Kallenbach to have the geometric configuration information include orientation the second vehicle is required to adopt relative to the first vehicle and for the second vehicle to adopt the orientation because doing so would allow one to help “adequately control the own vehicle in order to ensure a safe and a fuel-efficient as possible operation [Kallenbach 0004]” and find a “specific arrangement or orientation of the vehicles with respect to one another [Kallenbach 0020]”.

Regarding claim 12, Russell, as modified (see rejection of claim 11) teaches the system as claimed in Claim 11.
Russell teaches wherein the second vehicle, is configured to, based upon the geometric configuration information ([0073] “on the occurrence of a triggering event 760…. in some instances, the interworking vehicle 190 may collect some or all of the required data during normal operation of the platoon, as it relays/interworks messages between different platoon entities, and may not need to request some or all of the measurements required. For example, signal strength and signal quality, current speed, acceleration, location etc. may be periodically exchanged between the vehicles”)
return second information to the first vehicle, the second information indicating at least one of: a distance of the second vehicle to a location identified in the geometric configuration information or an amount of energy available to the second vehicle ([0074] “the interworking vehicle 190 then compiles a measurement report in accordance with its configuration and transmits it to the PME”; [0073] “the vehicles provide their sensor readings and other data by response (responses 770)”; [0036] “the interworking capabilities included in the registration message may include…an indication whether the interworking unit 190 is currently providing the interworking function and/or its geographic location”);
0074] “the PME 120 may then determine whether to reconfigure the platoon, for example assigning new configuration parameters to one, some, or all members of the platoon. If a reconfiguration is determined, the reconfiguration instructions may then be broadcast, multicast, or sent directly to each vehicle in the platoon (reconfiguration message 780). [0053] This message may comprise common instructions for all accepted vehicles, and can be transmitted in a broadcast or multicast; or alternatively, individual configuration messages may be sent to each accepted vehicle, and can include individual instructions concerning the respective configuration of the vehicle and the vehicle's location in the platoon).

Regarding claim 13, Russell, as modified, teaches the system as claimed in Claim 11.
Russell teaches wherein the second vehicle, based upon the geometric configuration information, assigns itself to a location identified in the geometric configuration information ([0055] “each vehicle receiving and accepting a configuration message would then configure itself accordingly, for example moving to its designated position in the platoon” The examiner understands that by having the vehicle accept the configuration message, it assigns itself to the location, as mentioned “moving to its designated position”),
based on at least one of: a distance of the second vehicle to the location, an amount of energy available to the second vehicle or an estimated amount of energy required for the transport operation ( [0056] “the interworking vehicle 190 may be required to occupy a specific position to ensure reliable communications throughout the platoon—then that vehicle will take up that position in the physical platoon order” The examiner understands the second vehicle must know how far away (distance away) the specified location is to position itself. Therefore, it is understood that the second vehicle takes up a position based on a distance to the location (with respect to its location as it must know how far away the location is).


Regarding claim 15, Russell, as modified teaches the system as claimed in Claim 11.
Russell teaches wherein at least one of the first vehicle or the second vehicle participating in the transport operation includes a sensor or sensors for sensing one or more environmental conditions ([0033] “the processing unit in the vehicle includes interfaces for various sensors and monitoring systems in the vehicle, including radar, sonar, and/or lidar systems 322”)
	and a transmit function for communicating a sensed environmental condition to other vehicles participating in the transport operation ([0073] “The vehicles provide their sensor readings and other data by response (responses 770). For example, signal strength and signal quality, current speed, acceleration, location etc. may be periodically exchanged between the vehicles in the course of the platoon's activities. In some implementations, measurements may also be collected from vehicles within communications range of the interworking vehicle 190 that are not members of the platoon, as this information may be pertinent to a decision to reorder the platoon.”)

Regarding claim 19, Russell in view of Kallenbach teaches the system as claimed in 11.
Russell teaches wherein a vehicle participating in the transport operation ([0078] interworking vehicle 190) 
selects another vehicle participating in the transport operation as a reference vehicle ([0078] “it may send a final departure message to the PME 102 and/or the other vehicles (updates message 825). This response may include other information, such as reconfiguration instructions in view of the departure of the interworking vehicle 190, cessation of interworking functions, or information about new interworking vehicles or platoons that the vehicles may choose to join.) The examiner understands that by having the interworking vehicle send a message to another vehicle (new interworking vehicle) to join with reconfiguration instructions, that new interworking vehicle is selected to join the platoon. The new interworking vehicle is treated as a reference vehicle as it must occupy a specific position in the platoon with respect to other vehicles in the platoon. 
0048] platoon configuration parameters; [0078] reconfiguration instructions in view of the departure of the interworking vehicle 190)
wherein the another vehicle is selected based on information received from other vehicles participating in the transport operation ([0078] information received is from interworking vehicle).

Regarding claim 20, Russell teaches an autonomous vehicle (PME 120) configured to:
determine a formation formed by vehicles to perform a transport operation, the formation forming a planar polygon, the vehicles being arranged on vertices of the planar polygon ([0056] a lead or primary vehicle is known and may establish itself at the head of the platoon, i.e., the front of the line of vehicles that constitute the platoon. The other vehicles will fall in to order, if an order was received or indicated by the platoon configuration or by some other determination);
The examiner understands that the positions of vehicles in a platoon may be positions in an order of a line of vehicles following a lead vehicle which is interpreted as a linear formation (see response to arguments for reasons),
generate geometric configuration information indicating the formation (Fig. 7 PME 120 generates configuration information 540);
transmit the geometric configuration information to be adopted by one or more other vehicles participating in a transport operation in combination with the autonomous vehicle ([0053] “the PME 120 then sends an invitation and/or configuration message 540 to those vehicles accepted into the platoon. This message may comprise common instructions for all accepted vehicles, and can be transmitted in a broadcast or multicast; or alternatively, individual configuration messages may be sent to each accepted vehicle, and can include individual instructions concerning the respective configuration of the vehicle and the vehicle's location in the platoon.”),
0061] “this may be an absolute position, or a relative position offset from the location of the PME”); 
the distance 0055] “each vehicle receiving and accepting a configuration message would then configure itself accordingly, for example moving to its designated position in the platoon”);
wherein the autonomous vehicle and the one or more other vehicles are configured to perform a transport operation in a synchronised manner once the one or more other vehicles have adopted the position ([0019] “platooning groups or links together a plurality of vehicles, which may communicate with each other to form a physical convoy that may, for example, drive closer together by synchronizing speed, acceleration, and braking; or drive at a constant speed.”).
Russell does not explicitly teach orientation the one or more other vehicles are required to adopt relative to the autonomous vehicle.
However, Kallenbach teaches orientation the one or more other vehicles are required to adopt relative to the autonomous vehicle and for the one or more other vehicles to adopt the orientation ([0051] “the platooning control unit 20 in the relevant vehicle Fi transmits… or outputs to the communication system…with the result that an instruction to change the orientation may be transmitted to another vehicle Fi in the platoon 100.”; [0039] “actual transverse offset and the actual longitudinal offset are indicated with regard to the first vehicle”; Fig. 1 example of adopted orientation with a first and second vehicle)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell to incorporate Kallenbach to have the geometric configuration information include orientation the one or more other vehicles are required to adopt relative to the autonomous vehicle and for the one or more other vehicles to adopt the orientation because doing so would allow one to help “adequately control the own vehicle in order to ensure a safe and a fuel-efficient as possible operation [Kallenbach 0004]” and find a “specific arrangement or orientation of the vehicles with respect to one another [Kallenbach 0020.
Claims 4- 5, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, in view of Kallenbach, in view of Woodrow et al. (US 20190212725 A1) and herein after will be referred to as Woodrow.

Regarding claim 4, Russell, as modified, teaches the method as claimed in Claim 1.
Russell teaches wherein throughout the transport operation the first vehicle ([0062] “the PME 120”) 
transmits movement information ([0062] “transmit configuration information)
to the second vehicle participating in the transport operation ([0097] second vehicle(s)) indicating a next movement required to be performed by the second vehicle 
([0074] “the PME 120 may then determine whether to reconfigure the platoon, for example assigning new configuration parameters to one, some, or all members of the platoon.”),
Russell, as modified, does not teach the movement information being such that relative positions of the vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement.
However, Woodrow teaches the movement information being such that relative positions of the vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement ([0133] “the vehicle 713 can generate a motion plan to maintain a position at the first distance behind vehicle 712”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell in view of Kallenbach to incorporate Woodrow to include the movement information being such that relative positions of the vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement because having the relative positions of the vehicles participating in the transport operations maintained whilst the vehicles perform the next movement helps the first vehicle to “avoid hitting the second vehicle” (Woodrow [0133]).


Regarding claim 5, Russell, as modified, teaches the method as claimed in Claim 4.
Russell teaches wherein the movement information includes a velocity to be adopted by the vehicles ([0033] “the processing unit 302 may be configured to obtain sensor and status data from one or more of these control units—for example speed, acceleration, engine temperature, and so on—which may be transmitted to a PME 120 or other supervisory entity, or used by an autonomous or semi-autonomous application executed by the system 300 to control the vehicle.”) 
and wherein the vehicles feed a current velocity back to the first vehicle ([0074] “the interworking vehicle 190 then compiles a measurement report in accordance with its configuration and transmits it to the PME 120 (report 775)).

Regarding claim 14, Russell, as modified, teaches the system as claimed in Claim 11.
Russell teaches wherein the first vehicle is configured to transmit, throughout the transport operation, ([0062] “the PME 120”) 
movement information ([0062] “transmit configuration information)
to the second vehicle participating in the transport operation ([0097] second vehicle(s)) the movement information indicating a next movement required to be performed by the
second vehicle ([0074] “the PME 120 may then determine whether to reconfigure the platoon, for example assigning new configuration parameters to one, some, or all members of the platoon.”),
Russell, as modified, does not teach the movement information being such that relative positions of the vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement.
However, Woodrow teaches the movement information being such that relative positions of the vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement ([0133] “the vehicle 713 can generate a motion plan to maintain a position at the first distance behind vehicle 712”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell in view of Kallenbach to incorporate Woodrow to include the movement information being such that relative positions of the vehicles participating in the transport operation are maintained whilst the vehicles perform the next movement because having the relative positions of the vehicles participating in the transport operations maintained whilst the vehicles perform the next movement helps the first vehicle to “avoid hitting the second vehicle” (Woodrow [0133]).

Regarding claim 22, Russell, as modified, teaches the system as claimed in Claim 14.
Russell teaches wherein the movement information includes a velocity to be adopted by the vehicles ([0033] “the processing unit 302 may be configured to obtain sensor and status data from one or more of these control units—for example speed, acceleration, engine temperature, and so on—which may be transmitted to a PME 120 or other supervisory entity, or used by an autonomous or semi-autonomous application executed by the system 300 to control the vehicle.”) 
and wherein the vehicles feed a current velocity back to the first vehicle ([0074] “the interworking vehicle 190 then compiles a measurement report in accordance with its configuration and transmits it to the PME 120 (report 775)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Russell, in view of Kallenbach, in view of Woodrow, in view of Kaminka et al. (US 10960544 B2) and herein after will be referred to as Kaminka.

Regarding claim 7, Russell, as modified, teaches the method as claimed in Claim 5.
Russell teaches wherein the first vehicle stops or pauses “interworking operations” upon receipt of information from the second vehicle participating in the transport operation indicating an environmental condition 0076] “An interworking vehicle 190 may be required to cease interworking operations, for reasons such as, but not 
Russell in view of Kallenbach, in view of Woodrow does not teach wherein said first vehicle stops or pauses “the transport operation” and “detrimental to continuing the transport operation”.
However, Kaminka teaches “wherein said first vehicle stops or pauses the transport operation” and “detrimental to continuing the transport operation” (col. 27, ln. 42-44 “when no safe positioning is achieved within a given time limit, or when unsafe positioning is reported by sensors, the procedure may be aborted.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell in view of Kallenbach, in view of Woodrow to incorporate Kaminka to include first vehicle stops or pauses the transport operation upon receipt of an environmental condition detrimental to continuing the transport operation because doing so would help assist in “maintaining any safety or legal requirements for the motion” and have the ability to “cancel (motion) when necessary” (col 23 ln 39-40 and 45-46).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, in view of Kallenbach, in view of Chrysanthakopoulos et al. (US 20190200519 A1) and herein after will be referred to as Chrysanthakopoulos.

Regarding claim 8, Russell, as modified, teaches the method as claimed in Claim 1.
Russell, as modified, does not teach wherein, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation, the first vehicle either: instructs remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruits a replacement vehicle for participation in the transport operation.
However, Chrysanthakopoulos teaches wherein, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation, the first vehicle either: instructs remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruits a replacement vehicle for participation in the transport operation ([0049] “The GURU 2 can also act as cooperative robot, working with an in conjunction with another GURU 2. When the GURUs 2 act as cooperative robots, they have the ability to interconnect with other GURUs. This cooperative functioning has several advantages. First, connecting to other GURUs provides more moving power to the first GURU 2 or allows one GURU 2 to move, assist or relocate a disabled GURU 2. Next, the robots communicate with each other and if one GURU fails or becomes disabled or stuck, then it will communicate its predicament or problem to the other available GURUs 2. They will then select the closest GURU 2 to come and assist the disabled or needing robot. This might mean that the assisting GURU 2 may take over the function or task of the original GURU 2.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell in view of Kallenbach to incorporate Chrysanthakopoulos to include wherein, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation, the first vehicle either: instructs remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruits a replacement vehicle for participation in the transport operation, because doing so would further help complete tasks, and "this ability to link together allows the GURUs 2 to work as a team" [0049]. One of ordinary skill in the art would be motivated to make this addition to "move, assist, or relocate a disable cooperative robot" [0049].



Regarding claim 17, Russell, as modified, teaches the method as claimed in Claim 1.
Russell, as modified, does not teach wherein, the first vehicle is configured to, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation, either: instruct remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruit a replacement vehicle for participation in the transport operation.
However, Chrysanthakopoulos teaches wherein, the first vehicle is configured to, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation, either: instruct remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruit a replacement vehicle for participation in the transport operation ([0049] “The GURU 2 can also act as cooperative robot, working with an in conjunction with another GURU 2. When the GURUs 2 act as cooperative robots, they have the ability to interconnect with other GURUs. This cooperative functioning has several advantages. First, connecting to other GURUs provides more moving power to the first GURU 2 or allows one GURU 2 to move, assist or relocate a disabled GURU 2. Next, the robots communicate with each other and if one GURU fails or becomes disabled or stuck, then it will communicate its predicament or problem to the other available GURUs 2. They will then select the closest GURU 2 to come and assist the disabled or needing robot. This might mean that the assisting GURU 2 may take over the function or task of the original GURU 2.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell in view of Kallenbach to incorporate Chrysanthakopoulos to include wherein, the first vehicle is configured to, upon receipt of information indicating that a vehicle that had previously participated in the transport operation is not able to complete the transport operation, either: instruct remaining vehicles participating in the transport operation to adopt a geometric configuration suitable for completion of the transport operation and requiring a reduced number of vehicles; or recruit a 0049]. One of ordinary skill in the art would be motivated to make this addition to "move, assist, or relocate a disable cooperative robot" [0049].

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, in view of Kallenbach, in view of Aijaz et al. (US 20180302908 A1) and herein after will be referred to as Aijaz.

Regarding claim 9, Russell, as modified, teaches the method as claimed in Claim 1.
Russell teaches wherein the first and the second vehicle participating in the transport operation communicate... between the first vehicle and the second vehicle participating in the transport operation ([0029] V2V communication).
Russell, as modified, does not teach communicate using a transmission schedule of timeslots on distinct frequency channels based on handshakes.
However, Aijaz teaches communicate using a transmission schedule (Fig 5. transmission schedule) consisting of timeslots on distinct frequency channels ([0050] “each schedule may assign both a timeslot and a frequency channel for a given transmission”) based on handshakes ([0311] “E-RTS/E-CTS handshake”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell in view Kallenbach to incorporate Aijaz to include that the first vehicle and the second vehicle communicate using a transmission schedule consisting of timeslots on distinct frequency channels based on handshakes between the first vehicle and the second vehicle participating in the transport operation because doing so “achieves improved communication reliability” [0137].

Regarding claim 18, Russell, as modified, teaches the system as claimed in Claim 11.
Russell teaches wherein the first and the second vehicle participating in the transport operation communicate... between the first vehicle and the second vehicle participating in the transport operation ([0029] V2V communication).
Russell, as modified, does not teach communicate using a transmission schedule of timeslots on distinct frequency channels based on handshakes.
However, Aijaz teaches communicate using a transmission schedule (Fig 5. transmission schedule) consisting of timeslots on distinct frequency channels ([0050] “each schedule may assign both a timeslot and a frequency channel for a given transmission”) based on handshakes ([0311] “E-RTS/E-CTS handshake”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell in view Kallenbach to incorporate Aijaz to include that the first vehicle and the second vehicle communicate using a transmission schedule consisting of timeslots on distinct frequency channels based on handshakes between the first vehicle and the second vehicle participating in the transport operation because doing so “achieves improved communication reliability” [0137].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Russell, in view of Kallenbach, in view of Kaminka.

Regarding claim 16, Russell, as modified, teaches a system as claimed in Claim 15.
Russell teaches wherein the first vehicle is configured to stop or pause “interworking operations” upon receipt of information from the second vehicle participating in the transport operation indicating an environmental condition 0076] “An interworking vehicle 190 may be required to cease interworking operations, for reasons such as, but not limited to, equipment failure, a need to conserve resources, a need to leave the 
Russell, as modified, does not teach “wherein the first vehicle is configured to stop or pause the transport operation” and “detrimental to continuing the transport operation”.
However, Kaminka teaches “wherein the first vehicle stops or pauses the transport operation” and “detrimental to continuing the transport operation” (col. 27, ln. 42-44 “when no safe positioning is achieved within a given time limit, or when unsafe positioning is reported by sensors, the procedure may be aborted.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell in view of Kallenbach to incorporate Kaminka to include that the first vehicle is configured to stop or pause the transport operation upon receipt of an environmental condition detrimental to continuing the transport operation because doing so would help assist in “maintaining any safety or legal requirements for the motion” and have the ability to “cancel (motion) when necessary” (col 23 ln 39-40 and 45-46).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Russell, in view of Kallenbach, in view of Switkes et al. (US 20200135032 A1) and herein after with be referred to as Switkes.

Regarding claim 21, Russell, as modified, teaches the system as claimed in Claim 11.
Russell teaches wherein the second vehicle is configured to, based upon the geometric configuration information, return second information to the first vehicle ([0074] “the interworking vehicle 190 then compiles a measurement report in accordance with its configuration and transmits it to the PME”; [0073] “the vehicles provide their sensor readings and other data by response (responses 770)”; [0036] “the interworking capabilities included in the registration message may include…an indication whether the interworking unit 190 is currently providing the interworking function and/or its geographic location”), 
0055] “each vehicle receiving and accepting a configuration message would then configure itself accordingly, for example moving to its designated position in the platoon” The examiner understands that by having the vehicle accept the configuration message, it assigns itself to the location, as mentioned “moving to its designated position”),
Russell, as modified does not explicitly teach the second information indicating at least one of an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation.
However, Switkes teaches the second information indicating at least one of an amount of energy available to the second vehicle, or an estimated amount of energy required for the transport operation ([0042] In various embodiments, vehicles 110, 112, 114, 116, 120, and 122 may be configured to platoon, and may platoon with one another. In some embodiments, vehicles may transmit and/or receive data…[0043] In addition to these factors, other information that a vehicle may transmit and/or receive may include…current amount of fuel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the information sent to the first vehicle modified Russell to incorporate Switkes to include an amount of energy available to the second vehicle, because doing so improves operational safety by checking if the vehicle is first capable of the transport operation.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/D.S./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662